Citation Nr: 1040326	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-35 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for left hand third phalanx avulsion fracture with post traumatic 
arthritis and deformity.

2.  Entitlement to an initial disability rating in excess of 10 
percent for residual scar; status post left hand third phalanx 
surgery.

3.  Entitlement to an initial disability rating in excess of 10 
percent for atopic dermatitis, claimed as atopic eczematous 
dermatitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to October 2005.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2007 and October 2007 rating 
decisions from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, that established service 
connection a residual scar; status post left hand third phalanx 
surgery at a 10 percent rating, and atopic dermatitis, claimed as 
atopic eczematous dermatitis at a 10 percent rating, and that 
denied an increased rating for a left hand third phalanx avulsion 
fracture with post traumatic arthritis and deformity at a 10 
percent rating. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses further development is necessary 
prior to the adjudication of the Veteran's claims for an 
increased rating in excess of 10 percent for left hand third 
phalanx avulsion fracture with post traumatic arthritis and 
deformity, 10 percent for residual scar; status post left hand 
third phalanx surgery, and 10 percent for atopic dermatitis, 
claimed as atopic eczematous dermatitis.

The RO issued an October 2007 rating decision denying an 
increased rating for the Veteran's service-connected left hand 
third phalanx avulsion fracture with post traumatic arthritis and 
deformity.  The Veteran then submitted a statement in November 
2007, where he expressed disagreement with that denial.  The 
Board considers the Veteran's statement to constitute a timely 
notice of disagreement with the RO's most recent denial.  38 
C.F.R. § 19.26 (2009).  Where a timely notice of disagreement has 
been filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to remand 
the issue for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Accordingly, the Board finds that 
the RO should issue a statement of the case that addresses the 
Veteran's left hand third phalanx avulsion fracture with post 
traumatic arthritis and deformity.

A VA examination regarding the Veteran's residual scar; status 
post left hand third phalanx surgery, dated June 2010, was 
performed after the most recent supplemental statement of the 
case (SSOC) was issued in March 2010.  The Veteran did not waive 
RO consideration of this evidence; therefore, remand is 
required.  See 38 C.F.R. § 20.1304(c).

The Veteran was scheduled for a March 2010 VA examination to 
determine the severity of his atopic dermatitis, claimed as 
atopic eczematous dermatitis.  The Veteran had a history of 
consistently reporting for his VA examinations.  Moreover, as a 
letter notifying the Veteran of his March 2010 VA examination has 
not been associated with the claims folder, it remains unclear to 
the Board whether the Veteran was properly notified of that 
examination.  Accordingly, the Board finds that an additional VA 
examination and opinion is necessary in order to fully and fairly 
assess the merits of the Veteran's claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 
8 Vet. App. 69 (1995) (VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion where 
it is deemed necessary to make a decision on the claim). 

Additionally, the Board observes that in its May 2009 and March 
2010 supplemental statements of the case, the RO readjudicated 
the Veteran's skin disability claims under the revised rating 
criteria that took effect October 23, 2008.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (2010).  However, those amendments 
only apply to applications received by VA on or after October 23, 
2008, or if the Veteran expressly requests consideration under 
the new criteria, which he has not done here.  Therefore, VA has 
no authority to consider these revisions in deciding the 
Veteran's claims.  VAOPGCPREC 3-00.  Accordingly, the Board finds 
that, on remand, the Veteran's skin disabilities claims should be 
readjudicated under the skin disability rating codes in effect 
prior to October 23, 2008. 

Accordingly, the case is REMANDED for the following action:

1)	The AMC is required to issue a Statement of 
the Case pertaining to the issue of 
entitlement to an initial disability rating 
in excess of 10 percent for a left hand third 
phalanx avulsion fracture with post traumatic 
arthritis and deformity.  In connection 
therewith, the appellant should be provided 
with appropriate notice of his appellate 
rights.

2)	Readjudicate the Veteran's initial disability 
rating in excess of 10 percent for residual 
scar; status post left hand third phalanx 
surgery, with consideration of all evidence 
received.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

3)	The Veteran should be rescheduled for a new 
VA examination to determine the current level 
of severity of his atopic dermatitis, claimed 
as atopic eczematous dermatitis.  The claims 
file and a copy of this remand must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should note in the examination 
report that the claims folder and the remand 
have been reviewed.  All necessary testing 
should be provided.

The examiner should write a comprehensive 
report discussing the current severity of the 
Veteran's atopic dermatitis, claimed as 
atopic eczematous dermatitis, with 
particularity to the criteria for the 
appropriate diagnostic codes.  The examiner 
must provide a comprehensive report including 
complete rationales for all opinions and 
conclusions reached, citing the objective 
medical findings leading to the conclusions.

4)	Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the Veteran's claims, 
considering all applicable laws and 
regulations.  Thereafter, the AMC should 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


